DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 2 December 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/IBRAHIME A ABRAHAM/              Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                          
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Office has closely reconsidered the rejections of each dependent claim. See relevant discussion in the Allowable Subject Matter section of this Office action.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the filter” (ln. 4), which lacks antecedent basis, and the indefinite article should be employed.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–11, 14, 16, 19–22, and 24–28 are rejected under 35 U.S.C. 103 as being unpatentable over Keicher et al. (US Pub. 2001/0008230) and Huegel et al. (US Pub. 2010/0192806).
Claim 1: Keicher discloses (primarily fig. 5) a build chamber (501) containing a build platform (504);
a powder dispenser (505, 506) configured to deposit metal powder material (claim 13, “metal alloys”) in layers across the build platform (para. 45, “layers are formed atop one another”);
a scanner (abstract, “scanning”) for scanning an energy beam (500) for selectively melting the metal powder material in each layer (para. 38, “melt”);
a control device (not mentioned in general, but features several specific control devices or control features; see e.g. 63 mentioning “controlling the rate of flow of feed powder,” the specific form of the control feature perhaps described in paras. 108 and 130); and
a recirculation loop (515) configured to recirculate powder material from the build chamber (via 508) to the powder dispenser during the build (via 519), arranged to be in gaseous communication with the build chamber such that the build chamber and the recirculation loop share a common inert gas atmosphere during the build (ascertainable from fig. 5; para. 104, “collect and reuse all gases”; para. 83, “inert”; see also para. 98–104 in general).
Keicher does not disclose its recirculation loop comprising a cyclone separator of the control device for separating macro build particles from smaller, micro build particles and feeding the separated macro build particles into the powder dispenser.
However, Huegel discloses a cyclone separator (para. 50) of a control device (19) for separating macro build particles from smaller, micro build particles (MPEP § 2114).
The advantage of this feature is that it removes unwanted types of build particles.
Therefore, it would have been obvious to one of ordinary skill in the art to add the cyclone separator of Huegel to the recirculation loop of Keicher to remove unwanted types of build particles from the powder to be dispensed.
Claim 2: Keicher modified by Huegel would have its control device configured to control a particle size distribution of the build particles in the powder material (via the cyclone separator of Huegel).
Claim 3: Keicher modified by Huegel would have its control device being configured to control a ratio of the micro build particles in the powder material (via the cyclone separator of Huegel), the micro build particles being particles having a particle size less than one-quarter of the upper particle size limit specified for the build (MPEP §§ 2114 and 2115; regardless the particular cyclone separator, this would be realizable with a given particle set on said cyclone separator).
Claim 4: Keicher modified Huegel would disclose its control device being configured to control a ratio of the micro build particles in the powder material (via the cyclone separator of Huegel), the micro build particles being particles having a particle size less than one-fifth of an upper particle size limit specified for the build (MPEP §§ 2114 and 2115; regardless the particular cyclone separator, this would be realizable with a given particle set on said cyclone separator).
Claim 5: Keicher modified Huegel would disclose its control device being configured to control a ratio of the micro build particles in the powder material (via the cyclone separator of Huegel), the micro build particles being particles having a size less than 10 micrometres (MPEP §§ 2114 and 2115; regardless the particular cyclone separator, this would be realizable with a given particle set on said cyclone separator).
Claim 6: Keicher modified by Huegel discloses the micro build particles having a size less than 5 micrometres (MPEP § 2115).
Claim 7: Keicher modified by Huegel discloses the micro build particles being nanoparticles (MPEP § 2115).
Claim 8: Keicher modified by Huegel would disclose the control device being configured to change the particle size distribution by adding or removing the micro build particles (the cyclone separator of Huegel would be able to remove micro build particles).
Claim 9: Keicher discloses its control device configured to change the particle size distribution by adding or removing the macro build particles (via 517), the macro build particles being particles having a size larger than the micro build particles but below the upper particle size limit (given that the powder treated by 517 is hypothetical, this would necessarily be the case given the plain filtering effect).
Claim 10: Keicher modified by Huegel would disclose the control device being configured to remove only a portion of the micro build particles, which are of a particular size, from the powder material (via the cyclone separator of Huegel).
Claim 11: Keicher modified by Huegel would disclose the proportion of the micro build particles removed from the powder material being variable (MPEP §§ 2114 and 2115; the proportion of build particles can vary with a differently supplied powder having different ratios of particle sizes).
Claim 14: Modified as per claim 1 above, Huegel does not disclose its cyclone separator configured to remove only a portion of micro build particles that are less than 10 micrometres.
However, given that it’s the primary function of a cyclone separator to remove particles above or below a certain size, it would have been obvious to one of ordinary skill in the art to select a cyclone separator configured to remove micro build particles of less than 10 micrometres if this was desired for the build.
Claim 16: Keicher discloses its control device comprising a delivery device (508) for delivering build particles of the powder material from a source (para. 102, “feed powder introduced into the operating chamber through nozzles 507 but not incorporated into workpiece 503”) and a mixer for controlling addition of the build particles from the source to the powder material (recycling mixer 514).
Claim 19: Keicher modified by Huegel would disclose the control device being arranged to control a particle size distribution of powder material delivered from the recirculation loop to the powder dispenser (via the cyclone separator of Huegel).
Claim 20: Keicher modified by Huegel discloses the cyclone separator altering the particle size distribution of powder material delivered from the recirculation loop to the powder dispenser (such being the inherent function of a cyclone separator).
Keicher does not disclose a sensor of the control device detecting a property of the powder material in the recirculation loop.
However, Huegel discloses a sensor that detects a property of a powder material (para. 48, para. 68, “measuring a characteristic of the remaining powder”).
The advantage of this feature is that it informs a user as to one or more characteristics of the powder.
Therefore, it would have been obvious to one of ordinary skill in the art to add the powder characteristic sensor of Huegel to the recirculation loop of Keicher to inform a user as to one or more characteristics of the powder.
Commentary: The Office discerns that Applicant meant this claim to suggest that the cyclone separator is itself controlled in response to the property detected by the sensor. However, the claim is broad enough that the sensor merely detecting the property, and the cyclone separator merely altering the particle size distribution, reads on the claim.
Claim 21: Keicher discloses a threshold filter (517) for removing from the powder material particles having a size above an upper particle size limit specified for the build (para. 102, “too large”).
Claim 22: Keicher discloses the threshold filter (517) being provided in the recirculation loop (fig. 5) to remove particles having the size above the upper particle size limit from powder material in the recirculation loop (para. 102, “too large”).
Claim 24: Keicher modified by Huegel would disclose the control device is configured to control a particle size distribution of the build particles in the powder material between successive builds (the cyclone separator of Huegel would affect some amount of control regardless of the build).
Claim 25: Keicher does not disclose its control device being configured to control the moisture content of the build particles.
However, Huegel discloses its control device being configured to control the moisture content of the build particles (para. 52, “drying or moistening”).
The advantage of this feature is that it keeps the moisture level of the powder appropriate for the build.
Therefore, it would have been obvious to one of ordinary skill in the art to add the device for drying or moistening powder of Huegel to the control device of Keicher to keep the moisture of the powder appropriate for the build.
Claim 26: Keicher does not disclose its control device being configured to control the morphology of the build particles.
However, Huegel discloses its control device being configured to control the morphology of the build particles (para. 44, “removal of contamination,” “geometrical shape”).
The advantage of this feature is that it can make the powder more suitable for the build.
Therefore, it would have been obvious to one of ordinary skill in the art to add the contamination removal feature (that affects the build particle morphology) of Huegel to the control device of Keicher to make the powder more suitable for the build.
Claim 27: Keicher modified by Huegel as per claim 26 above discloses the control device being configured to control a distribution of differently shaped build particles in the powder material (para. 44, “geometrical shape”).
Claim 28: Keicher does not disclose the control device being configured to control the chemical composition of the build particles.
However, Huegel discloses its control device being configured to control the chemical composition of the build particles (para. 44, “removal of contamination,” “chemical characteristic”).
The advantage of this feature is that it can make the powder more suitable for the build.
Therefore, it would have been obvious to one of ordinary skill in the art to add the contamination removal feature (that affects the build particle chemical composition) of Huegel to the control device of Keicher to make the powder more suitable for the build.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12, the prior art of record neither discloses nor suggests a cyclone separator bypass for the powder material. Claim 13 depends from claim 12.
Regarding claim 17, while Huegel discloses a sensor for detecting a property of the powder material, Huegel does not disclose controlling an element that would be a part of a recirculation loop in response to signal from said sensor. Furthermore, Keicher does not disclose actively controlling particular elements of its recirculation loop. While figs. 13–15 involve controlling a ratio of different .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Feenstra (US Pub. 2008/0211132).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:00 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.J.N./Examiner, Art Unit 3761